DETAILED ACTION
This Office Action is in response to the Application filed on August 16, 2019, which claims priority to Japanese Patent Application No. 2018-174487, filed September 19, 2018. An action on the merits follows. Claims 1-21 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as follows. Fig. 1-2 and 26; Par. [0073-76, 152, 154, 156-158] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software capable of performing the described functionality.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over NOVIKOFF et al. (US PG Pub. No. 2018/0068019 A1), hereafter referred to as NOVIKOFF, in view of Yang et al. (US PG Pub. No. 2016/0004695 A1), hereafter referred to as Yang.

Regarding claim 1, NOVIKOFF discloses an image processing apparatus (Fig. 1-2) comprising:
an image group input device for (Par. [0034-36]: server system 102 and/or one or more client devices 120-126 can provide a display application and/or an editing application. The display application may allow a device to display image content such as theme-based videos as described herein… FIG. 2 illustrates a block diagram of an example of a system 200 that generates theme-based videos which may be used for one or more implementations described herein. The example system can be implemented on a single computing device, e.g., server device 104, or any of client devices 120-126, or on a plurality of computing devices coupled to each other over a network, e.g., network 130; Par. [0210-211]: any suitable component or combination of components of server system 102 or similar system, or any suitable processor or processors associated with such a system, may perform the blocks and operations described… Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium); an image group input device for (e.g. steps further recited are implemented by computer program instructions or code, executed on a computer, including code implemented by one or more digital processors (microprocessors or other processing circuitry) and stored on a non-transitory computer readable medium, including any suitable component or combination of components implemented on a single computing device (server device), or any of client devices, or on a plurality of computing devices coupled to each other over a network, capable of performing the described functionality further recited, for example) inputting a target image group for selecting one or a plurality of images (Par. [0007]: plurality of images are a subset of multiple images stored on the image database… where the one or more selection options include one or more images of the multiple images stored on the image database; Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0058-70]: image database 240 stores images, e.g., associated with one or more users of system 200… image database 240 may store any type of image, such as a static image (e.g., a photograph, a drawing, etc.), an image that includes motion (e.g., a cinemagraph, a live photo, a video segment, clip, or snippet, etc.), etc… image database 240 may include additional information about one or more stored images. For example, image database 240 may store one or more descriptors, e.g., tags or labels, associated with images… tags may include metadata about the associated image, such as a date/time of capture, a location of capture, a type of camera (e.g., a smartphone camera, a life-logging camera, an activity camera, etc.) that captured the image, etc… Tags may include descriptors related to image content of the image, e.g., identifying or describing image features such as objects, persons, places, or other features depicted in the image, and/or ratings and comments for such image features. In some implementation, if the user consents to such analysis, tags may be automatically determined based on analysis of the image and/or image metadata… images that meet image criteria 214 from the theme definition are obtained from an image database (e.g., a collection or other store of images). For example, images may be retrieved e.g., by querying stored images in image database 240 for images that meet image criteria, e.g., image criteria 214… obtaining images can include querying image database 240 for metadata and/or tags associated with stored images to identify one or more images that match image criteria 214. Obtained images can be associated with the user, e.g., uploaded by, captured by, received by, viewed by, stored by, or otherwise associated with the user… obtained images can be associated with other accessible sources or databases (e.g., publicly-accessible images, etc.); inputting a target image group for selecting one or a plurality of images (e.g. obtain (input, receive, etc.) images, including a set (group, collection, etc.) of candidate (target, subject, etc.) images that can be selected (i.e. inputting a target image group for selecting), in which selection options include one or more candidate images of the multiple images (i.e. for selecting one or a plurality of images), as indicated above), for example); and
a first notification control device for causing a first notification device to perform notification of first information related to an image recommended as the image to be selected from the target image group input from the image group input device based on a standard for selecting the image and created by a selection standard creation device from one or a plurality of first images selected from a first image group and one or a system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0094]: a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme; perform notification of first information related to an image recommended as the image to be selected from the target image group input based on a standard for selecting the image and created from one or a plurality of first images selected and one or a plurality of second images selected from image groups (e.g. examine or scan sets of available images (i.e. image groups) to determine set (group, collection, etc.) of candidate (target, subject, etc.) images (i.e. the target image group) that are presented (recommended, suggested, etc.) to a user as candidate criteria (standard, measure, etc.) that can be selected (to be selected) to specify image th images selected from image groups), and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen (i.e. perform notification of first, second… Nth information), including a single candidate image displayed in the user interface for each image feature or type of image feature detected in the images (i.e. notification information related to an image recommended as the image to be selected from the target image group), as indicated above), for example).
NOVIKOFF discloses the apparatus as stated above, but does not expressly disclose the following as further recited in claim 1.
However, Yang teaches one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-110]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are; Par. [0121]: each group level below the top group level may also be referred to as a subgroup level… a first group or subgroup level may be said to be higher than a second subgroup level if each group of images at the first group level includes one or more subgroups of images at the second group level… each group level may include subgroups corresponding to subsets (or subgroups) of images from the entire image set… each subgroup can be defined to include images having at least some common image allocation criteria. The subgroup level may refer to the allocation criteria used to allocate images to the subgroups of that subgroup level; Par. [0135-145]: if each subgroup at the selected subgroup level includes only one image, the image icons can be grouped into subgroups sharing some common allocation criteria… Each subgroup can then be marked by the common attributes using a subgroup criteria marker… the representative image may be determined by selecting one or more images from the display group and including at least a portion of each of the selected images in the representative image. These selected images may be referred to as representative group images… for a similar image subgroup within the group (i.e. for a set of images allocated to that group which look similar to each other), a small number of them may be selected as representative subgroup images for that similar image subgroup… the representative image portions may include an image portion with a subgroup representative image for each similar image subgroup within that group. The subgroup representative image for a similar image group may represent all of the images within that similar image group, and may include at least a portion of one or more representative subgroup images for that similar image group; one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (e.g. a plurality (first, second… Nth) of groups, including a plurality of similar image groups (i.e. first, second… Nth image groups), in which each group includes (first, second… Nth) subgroups corresponding to subsets (subgroups) of images and each subgroup includes images having some common image allocation (selection) criteria (standard, measure, etc.) to automatically determine which images from the group are th images selected from each corresponding first, second… Nth image group), as indicated above), for example).
NOVIKOFF and Yang are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus that obtains image criteria for a theme from a theme definition and obtains images are which meet the image criteria (as disclosed by NOVIKOFF) with one or a plurality of first images selected from a first image group and one or a plurality of second images selected from a second image group (as taught by Yang, Abstract, Par. [0090-97, 105-110, 121, 135-145]) to manage, display, and visualize a set of images (Yang, Abstract, Par. [0002-6, 84-84]).

Regarding claim 2, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme obtained in common from the first image and the second image is selected (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme obtained in common from the first image and the second image is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition th) images that depict common features as the set of available images (i.e. theme obtained in common from the first image and the second image), as indicated above), for example).

Regarding claim 3, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme that is obtained in common from one image of the plurality of first images and one image of the plurality of second images and is a theme other than a theme obtained in common from another image of the plurality of first image and another image of the plurality of second images is selected (NOVIKOFF, Par. [0020-25]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be generated and viewed using a variety of different themes; Par. [0113-128]: one or more other theme selection criteria (e.g. factors) can influence a particular theme to be obtained. For example, a selection metric or parameter can be assigned to a theme, and can be used similarly to the diversity metric to influence whether the theme should be obtained… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be made using such themes… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210. Image criteria 214 may be specifically associated with the obtained theme, as described above. For example, image criteria for an obtained theme of "graduation ceremonies" can be particular and specialized to that theme, while image criteria for an obtained theme of "winter fun" can be particular and specialized to that theme, e.g., different than the image criteria for the theme of "graduation ceremonies."… If it is determined that more themes are to be obtained, the method proceeds to block 410 to obtain another theme and determine image criteria, retrieve images, etc… using the diversity metric to select a theme can reduce a tendency of popular themes (e.g., themes with high engagement metrics) to dominate or crowd out other themes (e.g., newer themes, seasonal themes, etc.), and allows videos to be made using such themes; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme that is obtained in common from one image of the plurality of first images and one image of the plurality of second images and is a theme other than a theme obtained in common from another image of the plurality of first image and another image of the plurality of second images is selected (e.g. one or more image criteria (standard, measure, etc.) is associated with each theme (subject, context, setting, etc.) definition and is used to select images for the associated (shared, common, etc.) theme definition, including one or more images th) images that depict common features as the set of available images (i.e. theme obtained in common from the first image and the second image), and the image criteria for an obtained theme is particular and specialized to that theme, while image criteria for an obtained another theme is particular and specialized to that theme (i.e. a theme other than a theme obtained in common from another image of the plurality of first, second… Nth images), as indicated above), for example).

Regarding claim 4, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image having a theme obtained in common from themes of all of the plurality of first images and themes of all of the plurality of second images is selected (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0122]: a plurality of images can be obtained… For example, the images may be retrieved, received, etc. and their image characteristics examined by the system. For example, a plurality of images associated with a user for whom the theme-based video is to be generated may be obtained… In some examples, a larger number of images, e.g., all images, from the user's library may be obtained… criteria may cause most or all of the images associated with the user in image database 240 to be obtained; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; creates the standard such that an image having a theme obtained in common from themes of all th) images that depict common features as the set of available images, including criteria that causes most or all of the images associated to be obtained (i.e. having a theme obtained in common from themes of all of the plurality of first images and themes of all of the plurality of second images is selected), as indicated above), for example).

Regarding claim 5, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; creates the standard such that an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group (e.g. determine which images from the group are selected as representative group images for the group (i.e. the target image group) for display by determining similar image groups defined to include image(s) that are similar to at least one other image in that group within a similarity threshold range (i.e. an image of which a first similarity with both of the first image and the second image is higher than or equal to a first threshold is selected from the target image group) and the plurality of images are divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 6, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the selection standard creation device creates the standard such that an image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected (NOVIKOFF, Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; creates the standard such that an image showing a change in common subject between a subject included in the first image and a subject included in the second image is selected (e.g. each subgroup is defined to include (first, second… Nth) images having at least some common image allocation (selection) criteria (standard, measure, etc.), in which the subgroups are displayed (shown) on the display of a computing device in the form of representative images automatically generated based on those subgroups, including images which are allocated (selected) to the same (common) 

Regarding claim 7, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), further comprising:
the selection standard creation device (NOVIKOFF, Fig. 1-2).

Regarding claim 8, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), further comprising:
a reception device for receiving data representing the standard created by the selection standard creation device (NOVIKOFF, Par. [0020]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria; Par. [0108-123]: one or more themes can be obtained, e.g., theme data for a theme can be retrieved or received… block 410 is performed in response to user input received by a user device, e.g., selection by the user of a displayed control to cause a video to be generated and/or one or more themes to be obtained… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214… a subset of images that meet image criteria 214 may be determined; receiving data representing the standard created (e.g. obtain (input, receive, etc.) image criteria (standard created) for a theme and obtain images which meet the image criteria (i.e. receive data representing the standard created), as indicated above), for example),
wherein the first notification control device causes the first notification device to perform the notification of the first information based on the standard represented by the data received by the reception device (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme; perform the notification of the first information based on the standard represented by the data received (e.g. determine candidate criteria (standard created) above to specify image criteria for selecting image(s) (first, second… Nth information), in which types of image content th information based on the standard represented by the data received), as indicated above), for example).

Regarding claim 9, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information in the first notification control device is a display for distinguishing the image recommended as the image to be selected from the target image group from an image other than the recommended image in the target image group (NOVIKOFF, Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme; wherein the notification of the first information is a display for distinguishing the image recommended as the image th information) that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen, including a single candidate image displayed in the user interface for each image feature or type of image feature detected in the images (i.e. the notification of the first information is a display for distinguishing the image recommended as the image to be selected from the target image group from an image other than the recommended image in the target image group), as indicated above), for example).

Regarding claim 10, claim 9 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information in the first notification control device is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-110]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are; Par. [0121]: each group level below the top group level may also be referred to as a subgroup level… a first group or subgroup level may be said to be higher than a second subgroup level if each group of images at the first group level includes one or more subgroups of images at the second group level… each group level may include subgroups corresponding to subsets (or subgroups) of images from the entire image set… each subgroup can be defined to include images having at least some common image allocation criteria. The subgroup level may refer to the allocation criteria used to allocate images to the subgroups of that subgroup level; Par. [0135-168]: if each subgroup at the selected subgroup level includes only one image, the image icons can be grouped into subgroups sharing some common allocation criteria… Each subgroup can then be marked by the common attributes using a subgroup criteria marker… the representative image may be determined by selecting one or more images from the display group and including at least a portion of each of the selected images in the representative image. These selected images may be referred to as representative group images… for a similar image subgroup within the group (i.e. for a set of images allocated to that group which look similar to each other), a small number of them may be selected as representative subgroup images for that similar image subgroup… the representative image portions may include an image portion with a subgroup representative image for each similar image subgroup within that group. The subgroup representative image for a similar image group may represent all of the images within that similar image group, and may include at least a portion of one or more representative subgroup images for that similar image group… The representative image 1100 also includes an allocation criteria marker 1160. The allocation criteria marker 1160 indicates the allocation criteria common to the images allocated to this display group… The representative image 1100 also includes an image number marker 1150 indicating how many images are allocated to this display group; wherein the notification of the first information is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image (e.g. a plurality of groups, including a plurality of similar image groups, in which each group includes subgroups corresponding to subsets (subgroups) of images and each subgroup includes images having some common image allocation (selection) criteria (standard, measure, etc.) to automatically determine which images from the group are selected as representative group images for the group for display, including one or more representative subgroup images for each similar image group (i.e. a display of the image(s) recommended), and the representative image also includes an allocation criteria marker (i.e. the notification of the first information is a display of the image recommended as the image to be selected from the target image group by attaching a mark to the recommended image), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 11, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information in the first notification control device is a display of a state of a Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0138-140]: the system has a semantic understanding of theme items such as titles or other descriptors and can automatically generate one or more image criteria (e.g., one or more of image criteria 214) for a theme definition based on the theme item. For example, the system can maintain a set of stored associations of particular words, phrases, or semantic concepts that occur in theme titles with particular image criteria… the system can automatically generate one or more image criteria for a theme definition associated with that user-input theme title, e.g., based on the words and/or semantic concepts; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; Par. [0204-205]: generate an output (e.g., a label, a classification, a sentence descriptive of the image, etc…. phrases or sentences (e.g., descriptive of an image or video, suitable for use as a response to an input sentence, etc.),; wherein the notification of the first information is a display of a state of a subject in the image recommended as the image to be selected from the target image group using a text string or a sample image (e.g. examine or scan sets of available images to determine set of candidate images (i.e. the target image group) that are presented (recommended, suggested, shown, displayed, etc.) to a user as candidate criteria that can be selected (to be selected) to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen, including a single candidate image (i.e. a sample image) displayed in the user interface for each image feature or type of 

Regarding claim 12, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the first information in the first notification control device is a display of an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold (Yang, Par. [0090-97]: Each image allocated to a group at one level can then be allocated to one of the subgroups of that group at the next lower level… Each group may be shown to a user by a representative image (also referred to as a representative icon) representing the images allocated to that group. After a user selects a group, the system can display representative images of the subgroups below that group. In some embodiments, if a group contains more images than its allocated display screen space can handle, the computing device can automatically determine which images from the group are selected as representative group images for the group for display… plurality of groups can include a plurality of similar image groups. Similar image groups can be defined to include images that are similar to at least one other image in that group within a similarity threshold range. The plurality of images can be divided into a plurality of similar image groups by allocating each image in the plurality of images to one of the similar images groups based on the image-specific allocation criteria for that image… A plurality of representative images can be determined for each display group in the plurality of display groups. The representative image for each display group can be determined to represent all of the images in that display group. For example, a representative image may be a single image selected from the images allocated to that display group, or a selection or mosaic determined from multiple images allocated to that display group; Par. [0105-125]: device displays representative images determined for one or more display groups or displays subgroups determined… processor of computing device 102 can determine at least one image allocation criteria for each image in the plurality of images… For each image, the image-specific allocation criteria can include a similarity distance between that image and at least one other image in the plurality of images measuring how similar in appearance that image and the at least one other image are… Two images A and B can be connected with a strong color (red, for example) if a (pixel content) similarity distance between A and B is below a first similarity threshold (i.e. they appear to be similar). The two images can be connected with a weaker color (yellow, for example) if the pixel content similarity distance between A and B is below a second similarity threshold that is higher than the first similarity threshold (The first similarity threshold is lower indicating a closer similarity or smaller similarity distance between two images than the second similarity threshold); wherein the notification of the first information is a display of an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold (e.g. determine which images from the group are selected as representative group images for the group (i.e. the target image group) for display, by using a device which displays representative images determined for one or more display groups or displays subgroups determined (i.e. the notification of the first information is a display of an image of the first image or the second image), by determining similar image groups defined to include image(s) that are similar to at least one other image in that group within a first and second similarity threshold range (i.e. an image of the first image or the second image of which a second similarity with the image to be selected from the target image group is higher than or equal to a second threshold is selected from the target image group), as indicated above), for example), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 13, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), further comprising:
system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0034-36]: server system 102 and/or one or more client devices 120-126 can provide a display application and/or an editing application. The display application may allow a device to display image content such as theme-based videos as described herein… FIG. 2 illustrates a block diagram of an example of a system 200 that generates theme-based videos which may be used for one or more implementations described herein. The example system can be implemented on a single computing device, e.g., server device 104, or any of client devices 120-126, or on a plurality of computing devices coupled to each other over a network, e.g., network 130; Par. [0162-163]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; performing notification of second information related to a theme such that an image having the theme obtained from the first image and the second image is captured (e.g. one or more image criteria is associated with each theme (subject, context, setting, etc.) definition and is used to select (capture, acquire, etc.) images for the associated (common, shared, etc.) theme definition, including one or more images based on a selected theme, and the system determines shared themes and/or shared image criteria by using a set of (first, second… Nth) images that depict common content features as the set of available images, and the images that depict those types of content features are displayed as candidate images (i.e. perform notification of first, second… Nth information), including a single candidate image displayed (select an th information related to a theme such that an image having the theme obtained from the first image and the second image is captured), as indicated above), for example).

Regarding claim 14, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information in the second notification control device is a display of the theme (NOVIKOFF, Par. [0050]: a theme is determined or selected, e.g., to be displayed in a list or menu and eligible for selection by user input for the generation of a video; Par. [0094]: a notification of the theme-based video may be provided by a software application that handles photo management for the user, e.g., as a displayed notification on a display screen of a device used by the associated user; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; wherein the notification of the second information is a display of the theme (e.g. examine or scan sets of available images to determine set of candidate images that are presented to a user as candidate criteria that can be selected to specify image criteria for selecting the image(s), including a theme is determined or selected to be displayed in a list or menu and eligible for selection by user input for the generation of a video by using a displayed notification on a display screen (i.e. notification of first, second… Nth information is a display of the theme), as indicated above), for example).

claim 15, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information in the second notification control device is a display of a sample image corresponding to the theme (NOVIKOFF, Par. [0040-45]: Image criteria 214 (e.g., image selection criteria) may be usable… to select one or more images or videos, e.g., from image database 240, for inclusion in a theme-based video that is generated based on a theme definition 211. For example, one or more image criteria 214 can be associated with each theme definition 211 and can be used to select images for the associated theme definition 211. Image criteria 214 may include criteria based on image content (e.g., one or more image features depicted in images), criteria based on image metadata (e.g., data associated with an image including time of image capture, geographic location of image capture, etc.), criteria based on other data associated with an image (e.g., user data associated with a user who is associated with an image), etc. For example, image criteria based on image content for a theme can specify that images for a video based on the theme include at least one human face; an animal such as a pet; one or more natural landscape features such as snow, mountain, river, jungle, beach, sky, sunset, etc.; an object such as a vehicle, a ball, a surfboard, etc.; and so on… image criteria may be specified for individual images… image criteria may be specified for a group of images… image criteria may be specified both for individual images and for a group of images; Par. [0138-140]: the system has a semantic understanding of theme items such as titles or other descriptors and can automatically generate one or more image criteria (e.g., one or more of image criteria 214) for a theme definition based on the theme item. For example, the system can maintain a set of stored associations of particular words, phrases, or semantic concepts that occur in theme titles with particular image criteria… the system can automatically generate one or more image criteria for a theme definition associated with that user-input theme title, e.g., based on the words and/or semantic concepts; Par. [0145-151]: an application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as candidate criteria that can be selected to specify image criteria… For example, the set of candidate images can be displayed in a candidate list in the user interface… the examined set of available images can be the plurality of images retrieved in block 512… the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme… For example, one or more of the image criteria 214 can indicate that particular types of image content and/or other image characteristics are associated with the obtained theme, and the set of candidate images can satisfy those image criteria 214… A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images… types of image content features can be detected in the set of images and the images that depict those types of content features can be displayed as candidate images… a single candidate image can be displayed in the user interface for each image feature or type of image feature detected in the images… user input can select one or more interface elements… user input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video; Par. [0162-167]: one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… images of a particular person at different ages, at different locations, or in different moods (and/or also having some similarities in environment, background area or objects, etc.) can be displayed in corresponding locations on the different pages, to show a contrast between these images; Par. [0204-205]: generate an output (e.g., a label, a classification, a sentence descriptive of the image, etc…. phrases or sentences (e.g., descriptive of an image or video, suitable for use as a response to an input sentence, etc.),; wherein the notification of the second information is a display of a sample image corresponding to the theme (e.g. examine or scan sets of available images to determine set of candidate images that are presented to a user as candidate criteria that can be selected to specify image criteria for selecting the image(s), in which types of image content features are detected in the sets of images, and the images that depict those types of content features are displayed as candidate images, by using a displayed notification on a display screen (i.e. the notification of the first, second… Nth information is a display), in which one or more images to include are determined and/or suggested 

Regarding claim 16, claim 13 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein the notification of the second information in the second notification control device is a display of an image of the first image or the second image having a common theme.

Regarding claim 17, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), further comprising:
a display control device for controlling a display device such that an image having a common theme among the plurality of first images and the plurality of second images is displayed for a certain amount of time in alternate order of the plurality of first images and the plurality of second images (NOVIKOFF, Par. [0020]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria; Par. [0020-29]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria… video can include one or more still images that can be displayed for a particular period of time, e.g., a slideshow, and/or still images that are duplicated into multiple frames for display successively over the period of time at a particular frame rate; Par. [0087]: determine to include particular images of the qualifying images for the video and/or organize a particular order or sequence of the qualifying images in the video, according to general rules for generating videos, stored user preferences, and/or particular rules associated with and specific to the obtained theme;  Par. [0108-123]: one or more themes can be obtained, e.g., theme data for a theme can be retrieved or received… block 410 is performed in response to user input received by a user device, e.g., selection by the user of a displayed control to cause a video to be generated and/or one or more themes to be obtained… image criteria for an obtained theme can be determined. For example, image criteria 214 may be retrieved from themes database 210… images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214… a subset of images that meet image criteria 214 may be determined; Par. [0159-163]: the particular images can be displayed that meet the theme's image criteria and are to be included in the video to be generated, and a particular order or sequence of presentation of the images in the video can also be indicated (e.g., displaying rows and/or columns of images in an order of appearance in the video, etc.)… user input can modify which images are to be included in the video, modify the order of presentation of the images in the video, specify or modify transitions in display of sequential images in the video… one or more images to include in the video are determined and/or suggested to the user (e.g., displayed on the user device) based both on the selected theme… implementations in which themes or image criteria are generated and/or displayed for selection by the system based on available images, the system can determine shared themes and/or shared image criteria based on shared collections of images… the system can determine which image characteristics (e.g., image content features if user consent has been obtained, time ranges of image capture, etc.) are common in images contributed from different users to a shared album, and use the set of shared images that depict these common features as the set of available images from which the video is generated; controlling a display device such that an image having a common theme among the plurality of first images and the plurality of second images is displayed for a certain amount of time in alternate order of the plurality of first images and the plurality of second images (e.g. one or more image criteria is associated with each theme th) images that depict common features as the set of available images (i.e. a common theme among the plurality of first images and the plurality of second images), including one or more still images that are displayed for a particular period of time (i.e. displayed for a certain amount of time) and organize a particular order or sequence of the qualifying images in the video, according to general rules for generating videos, stored user preferences, and/or particular rules associated with and specific to the obtained theme (i.e. in alternate order of the plurality of first images and the plurality of second images), as indicated above), for example), for example).

Regarding claim 18, claim 1 is incorporated and the combination of NOVIKOFF and Yang, as a whole, the apparatus (NOVIKOFF, Par. [0020]), wherein an imaging time period of the first image group, an imaging time period of the second image group, and an imaging time period of the target image group are different (NOVIKOFF, Par. [0021]: determine whether a time difference between a first image and a second image of the obtained images meets a threshold time difference based on the theme definition, e.g., whether the first and last images span a threshold amount of time; Par. [0044-52]: image criteria associated with a theme that relates to summer can specify that an image that meets the criteria be captured on a date that falls within a predefined range of dates… the theme date may specify or indicate a particular time (e.g., date, date range, time of day, time range or time period, etc.) during which the associated theme(s) may be used to automatically generate videos by the system… number of videos may indicate a count of videos that were generated using the theme… for a particular time period, e.g., within the previous hour, within the last day, within the last week etc.; Par. [0122]: images for the user (e.g., captured by the user within the last month, shared with the user within the last month, recent hundred images, etc.) may be obtained. In some examples, a larger number of images, e.g., all images, from the user's library may be obtained. In some examples, images may be obtained from image database 240 based on one or more image criteria associated with the obtained theme, e.g., one or more of image criteria 214. For example, for a theme that is a longitudinal retrospective, associated image criteria may specify timestamp-based criteria. In some examples, the criteria can include that images be associated with timestamps where the time difference between a first timestamp associated with a first image (e.g., an image associated with an earliest timestamp), and a second timestamp associated with a second image (e.g., an image associated with a latest or most recent timestamp) meet a threshold time difference, e.g., at least 10 years. In another example, the first and second timestamps can be positioned at other places within the range of timestamps for the plurality of images; Par. [0152]: the system can present displayed options that assist or guide the user to make one or more selections of themes and/or image criteria… first user input can select a time period of image capture, and candidate images in the set of images that were captured in this time period are displayed; wherein an imaging time period of the first image group, an imaging time period of the second image group, and an imaging time period of the target image group are different (e.g. image criteria associated with a theme that relates to a particular (specific, different, etc.) time period to specify image(s) that meet the criteria that falls within a range (period) of timestamps for the plurality of images (i.e. an imaging time period of the target image group), in which the criteria includes that images be associated with timestamps where the time difference between a first timestamp associated with a first image (i.e. an imaging time period of the first image group), and a second timestamp associated with a second image (i.e. an imaging time period of the second image group) meet a threshold time difference (i.e. different respective time periods), as indicated above), for example).

Regarding claim 19, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 20, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Regarding claim 21, NOVIKOFF discloses an image processing apparatus (Fig. 1-2) comprising:
an image group input device for (Par. [0034-36]: server system 102 and/or one or more client devices 120-126 can provide a display application and/or an editing application. The display application may allow a device to display image content such as theme-based videos as described herein… FIG. 2 illustrates a block diagram of an example of a system 200 that generates theme-based videos which may be used for one or more implementations described herein. The example system can be implemented on a single computing device, e.g., server device 104, or any of client devices 120-126, or on a plurality of computing devices coupled to each other over a network, e.g., network 130; Par. [0210-211]: any suitable component or combination of components of server system 102 or similar system, or any suitable processor or processors associated with such a system, may perform the blocks and operations described… Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium); an image group input device for (e.g. steps further recited are implemented by computer program instructions or code, executed on a computer, including code implemented by one or more digital processors (microprocessors or other processing circuitry) and stored on a non-transitory computer readable medium, including any suitable component or combination of components implemented on a single computing device (server device), or any of client devices, or on a plurality of computing devices coupled to each other over a network, capable of performing the described functionality further recited, for example) inputting a target image group for selecting one or a plurality of images (Par. [0007]: plurality of images are a subset of multiple images stored on the image database… where the one or more selection options include one or more images of the multiple images stored on the image database; Par. [0020-24]: system can obtain image criteria for a theme from a theme definition. Images are obtained which meet the image criteria. For example, an image database can be queried to obtain the images… obtain multiple themes, and determine respective image criteria from a respective theme definition for each of the themes. Images associated with a user can be obtained from an image database and a subset of the images can be determined that meet the image criteria for the themes… a confidence score can be determined based on the images and the theme definition and indicates a strength of match between the plurality of images and the image criteria… selection options can include one or more candidate images of the multiple images stored on the image database. A selection of a candidate image by user input specifies image criteria as indicated by the selected image, e.g., specifies a type of image content for the video that is the same as image content of the selected image, a subject of the video that is the same as the subject of the selected image, etc. Images are selected for the generated video that satisfy the user-specified image criteria; Par. [0058-70]: image database 240 stores images, e.g., associated with one or more users of system 200… image database 240 may store any type of image, such as a static image (e.g., a photograph, a drawing, etc.), an image that includes motion (e.g., a cinemagraph, a live photo, a video segment, clip, or snippet, etc.), etc… image database 240 may include additional information about one or more stored images. For example, image database 240 may store one or more descriptors, e.g., tags or labels, associated with images… tags may include metadata about the associated image, such as a date/time of capture, a location of capture, a type of camera (e.g., a smartphone camera, a life-logging camera, an activity camera, etc.) that captured the image, etc… Tags may include descriptors related to image content of the image, e.g., identifying or describing image features such as objects, persons, places, or other features depicted in the image, and/or ratings and comments for such image features. In some implementation, if the user consents to such analysis, tags may be automatically determined based on analysis of the image and/or image metadata… images that meet image criteria 214 from the theme definition are obtained from an image database (e.g., a collection or other store of images). For example, images may be retrieved e.g., by querying stored images in image database 240 for images that meet image criteria, e.g., image criteria 214… obtaining images can include querying image database 240 for metadata and/or tags associated with stored images to identify one or more images that match image criteria 214. Obtained images can be associated with the user, e.g., uploaded by, captured by, received by, viewed by, stored by, or otherwise associated with the user… obtained images can be associated with other accessible sources or databases (e.g., publicly-accessible images, etc.); inputting a target image group for selecting one or a plurality of images (e.g. obtain (input, receive, etc.) images, including a set (group, collection, etc.) of candidate (target, subject, etc.) images that can be selected (i.e. inputting a target image group for selecting), in which selection options include one or more candidate images of the 
and a processor (Par. [0210-211]: any suitable component or combination of components of server system 102 or similar system, or any suitable processor or processors associated with such a system, may perform the blocks and operations described… Methods described herein can be implemented by computer program instructions or code, which can be executed on a computer. For example, the code can be implemented by one or more digital processors (e.g., microprocessors or other processing circuitry) and can be stored on a computer program product including a non-transitory computer readable medium (e.g., storage medium). 
The steps of the program further recited in claim 21 correspond to claim 1 when executed and are rejected as applied to apparatus claim 1 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668